Citation Nr: 1705792	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  13-29 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel
INTRODUCTION

The Veteran served on active duty from October 1960 to June 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a December 2016 Board videoconference hearing before the undersigned.  A transcript of that hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has bilateral hearing loss and tinnitus related to his in-service noise exposure.  Specifically, the Veteran indicated that he began to experience hearing loss due to exposure to jet engine noise while refueling aircraft on the flight line for three years.  In addition, the Veteran indicated that he began to experience ringing in his ears after flying a Cessna T-37 Tweet aircraft during pilot training in 1961 or 1962.    

A review of the Veteran's service records confirms that his primary occupational specialty was fuel supply officer and that he completed a fuels officer course in 1961.  His personnel records also confirm that he participated in an undergraduate pilot training course in August 1961.  As a member of the U.S. Air Force, he served on a number of Air Force bases during his years of active duty service.  

As such, in-service exposure to acoustic trauma is conceded.  The Veteran's descriptions of his noise exposure are consistent with the circumstances of his service and are competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  The Veteran is credible to give evidence about what he has experienced through his senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Board finds the Veteran has established an in-service event for both tinnitus and bilateral hearing loss for the purposes of service connection.  

The Veteran was provided with a VA audiological examination in August 2010, at which time audiometric testing revealed findings which constituted bilateral hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385, and he was diagnosed as having bilateral sensorineural hearing loss and tinnitus.  However, the examiner opined that, "After review of service medical records, personal interview and audiometric testing it is the opinion of this examiner that veteran's hearing loss and tinnitus are less likely as not a result of noise exposure during military service, hearing was within normal limits during military service."  

The Veteran was provided with another VA audiological examination in July 2016, at which time audiometric testing revealed findings which constituted bilateral hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385, and he was again diagnosed as having bilateral sensorineural hearing loss and tinnitus.  However, the examiner opined that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner explained that:

The veteran was in the Air Force from 1960 to 1965 as a "fuels officer and flight line."  He reported military noise exposure from "continual jet engine noise."  He reported working as a business manager for 35 years in offices.   He did not report any recreational noise exposure.

The service treatment records were reviewed. Hearing was within normal limits on all audiograms in service with no documented hearing threshold shifts.

An Institute of Medicine (IOM) study entitled "Noise and Military Service Implications for Hearing Loss and Tinnitus" (2006) concluded that there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur.  His current hearing loss occurred in the year since his military separation over 50 years ago and is less likely than not caused by or the result of his military noise exposure.

In addition, the July 2016 VA examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  The examiner again explained that:

The veteran's hearing was fully within normal limits in service and remained so through separation.  No significant hearing threshold shifts were found in the service treatment records. Tinnitus is frequently associated with hearing loss.  He has a very significant hearing loss that has occurred in the years after his military separation over 50 years ago.

While there are numerous possible causes of tinnitus, an audiologist can only address the etiology of tinnitus as it relates to auditory system injuries.  Without evidence of an objectively verifiable noise injury in service (hearing loss, significant hearing threshold shift, or other objective evidence of acoustic trauma), the association between claimed tinnitus and noise exposure does not exist.  It is the opinion of this clinician that the veteran's current tinnitus is less likely as not a result of noise exposure during military service.

At his December 2016 Board videoconference hearing, the Veteran and his representative suggested that the July 2016 VA audiological examination was inadequate because the examiner never questioned the Veteran about his history of audiological symptomatology or noise exposure.  

Upon review, the Board agrees that the August 2010 and July 2016 VA opinions are inadequate for purposes of determining service connection with respect to bilateral hearing loss and tinnitus.  The Board emphasizes that a lack of medical documentation in service alone is not a sufficient basis to support a negative opinion.  The United States Court of Appeals for Veterans Claims (Court) has held that the absence of evidence of a hearing loss disability in service is not fatal to a veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  While the Veteran did not complain of or demonstrate hearing loss at the time of separation, this alone is not a sufficient rationale for a negative nexus opinion.  

In addition, in adjudicating a claim, the competence and credibility of the Veteran and other lay persons must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran is competent to give evidence about what he observes or experiences through his senses.  The August 2010 and July 2016 VA audiological examination reports did not appear to consider the Veteran's competent statements that he experienced a degree of hearing loss and tinnitus since his period of active duty service from 1960 to 1965.

Accordingly, there is no competent medical opinion of record that addresses whether there is any relationship between the Veteran's active military service and his current bilateral hearing loss and tinnitus.  Thus, remand is warranted in order to obtain an addendum opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the claims file to the VA audiologist who conducted the July 2016 VA audiological examination, or an appropriate substitute if unavailable, for an addendum opinion concerning the etiology of the Veteran's bilateral hearing loss and tinnitus.  If additional examination is needed, such examination should be conducted.  After review of the claims file, to include the service treatment records and in-service audiological examinations, VA treatment records, VA examination reports, and with consideration of the Veteran's lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss and/or tinnitus are related to active duty, to include the conceded in-service noise exposure.  

The examiner should not rely solely on the absence of hearing loss or tinnitus in service as the basis for a negative opinion.  In rendering the above opinion, the examiner is advised that the mere absence of in-service evidence of a right ear hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  The examiner must discuss the Veteran's history of noise exposure during and after service and must comment on the effects of any such exposure on his hearing loss.  The examiner must also discuss the Veteran's lay assertions of in-service symptomatology and continuity of symptomatology thereafter.  A complete rationale should be provided for any opinion or conclusion expressed.

2.  After all development has been completed, readjudicate the claims of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus.  If any benefit sought on appeal is not granted, then issue the Veteran and his representative a supplemental statement of the case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




